ON REHEARING
JANVIER, J.
On application for rehearing, plaintiff and appellant calls attention to our failure to render judgment against the co-defendant, E. Palmer Smith.
This omission was due to the fact that in the original petition, judgment was asked against only one defendant, Miss Renaudin.
The decree and judgment should have been against both defendants, and it is now, therefore, ordered that the rehearing applied for by plaintiff and appellant be and it is refused and that the decree heretofore rendered by us be amended so as to read as follows:
It is ordered, adjudged, and decreed that the judgment appealed from be annulled, avoided and reversed and that plaintiff, Emile J. Decker, do now have and recover judgment against. Miss Ruth F. Renaudin, and E. Palmer Smith, jointly, severally and in solido, in the sum of Six Hundred and Ninty-Four Dollars ($694.00), with legal interest from December 13, 1925, until paid.
All costs to be paid by defendants.